Exhibit 10.1

June 30, 2016

Hartman Ashford Crossing, LLC

c/o Kennedy Wilson Austin, Inc., its agent

1880 S. Dairy Ashford, Suite 570

Houston, Texas 77077

 

Re: Notice of Early Termination of Lease Agreement for all space occupied by
RigNet, Inc. in the building known as Ashford Crossing II located at 1880 S.
Dairy Ashford, Houston, Texas

Dear Sirs:

This Notice of Early Termination is being provided to Hartman Ashford Crossing,
LLC, a Texas limited liability company, as Landlord and successor in interest to
KWI Ashford Westchase Building, LP under that certain lease agreement (the
“Lease”) dated June 17, 2003, as amended in eleven (11) separate amendments, and
in particular, in accordance with Section 7 of the Tenth Amendment dated
December 31, 2014 and Section 6 of the Eleventh Amendment dated February 28,
2015. RigNet, Inc., as Tenant under the Lease provides this notice of the
exercise of its option to terminate the Lease effective February 28, 2017.

Payment of the required amount to exercise the early termination option is
provided as set forth below (one month’s rent plus the unamortized portion of
the leasehold improvements and real estate commissions paid by the Landlord from
the proposed date of early termination through the original end of the lease
term). The amortization term runs from July 1, 2015 through February 28, 2017 (a
total of 20 months of the 38 month lease term expiring August 31, 2018). We have
calculated that amount as being $69,120.00 (one month’s rent) plus $72,582.18
(unamortized portion of broker’s commissions paid by Landlord) for a total of
$141,702.18, as there are currently no unamortized leasehold improvement costs
for any of the space. Although we have just recently submitted our request for
payment of the Landlord’s portion of the leasehold improvements, RigNet’s
invoice for such improvements has not yet been paid.

Please confirm your receipt of this notice and concurrence with the calculation
of the early termination option payment amount as soon as possible after receipt
of this notice.

 

[1]



--------------------------------------------------------------------------------

Sincerely,

/s/ Chip Schneider

Chip Schneider

Chief Financial Officer

 

Cc: Steven Pickett, CEO

     William D. Sutton, General Counsel

 

[2]